Citation Nr: 1808235	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from March 1974 to September 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for the Veteran's low back disability with an initial rating of 10 percent, and right lower extremity radiculopathy with an initial rating of 10 percent.

The Board denied the Veteran's claim of entitlement to an increased initial evaluation for his low back disability in October 2014.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  As set forth in the April 2015 Corrected Joint Motion for Partial Remand (JMPR), the parties asked that the Court should vacate the portion of the October 2014 Board decision that denied entitlement to an initial evaluation in excess of 10 percent as it failed to adequately address the Veteran's reports of flare ups.  In March 2015, the Court ordered that portion of the Board decision vacated, and remanded the case for actions consistent with the JMPR.

In September 2015, the Board raised the issue of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's claims were remanded for additional evidentiary development.  

In March 2017, the Board granted an initial evaluation of 20 percent, but no higher, for the Veteran's low back disability, and remanded entitlement to TDIU for additional evidentiary development.  

In a September 2017 JMPR, the parties asked the Court to once again vacate the Board's decision regarding the initial evaluation for the Veteran's low back disability due to an inadequate discussion of additional limitations during flare ups pursuant to Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court so ordered, and the issue of entitlement to an initial evaluation in excess of 20 percent has returned to the Board for actions consistent with the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once again, remand is necessary in order to comply with the instructions set forth in the September 2017 JMPR.

While the Veteran's claim was in remand status, the Court issued a new precedential decision which also requires that certain claims also be remanded.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  

The Court determined that the February 2016 VA examination was insufficient for adjudicative purposes under the Court's guidance in Sharp.  In that examination, the examiner reported that he could not opine as to additional functional limitation during flare ups or after repetitive use because he needed to be present on those occasions in order to objectively measure any change from baseline functioning.  The Court has specifically rejected the need for the examiner to directly observe the veteran as an adequate rationale for declining to provide an assessment regarding additional functional loss during flare ups and after repetitive use.  As previously noted, examiners must offer estimates or assessments based upon the entire medical record, to include information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment as reported by the Veteran.  The Veteran is competent to report observable symptomatology associated with his disabilities.  As such, under Sharp and pursuant to the September 2017 JMPR, remand is necessary to obtain a more thorough opinion regarding functional limitations of these conditions.

As entitlement to TDIU is intertwined with the functional limitations of the Veteran's low back disorder, adjudication of this issue must also occur on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain a release in order to request all outstanding private medical records associated with his low back disability.  Make all reasonable attempts to obtain the treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.

2.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Once the aforementioned development is complete, schedule the Veteran for a new VA examination with the same examiner, if possible, to assess his low back disability.  The examiner must review the entire claims file, with particular attention to this remand.  The examiner must consider the Veteran's lay reports regarding onset, observable symptoms, and functional limitations during flare ups and after repetitive use.  The examiner should discuss the following:

(a)  Measure active and passive ranges of motion, as well as on weight-bearing and nonweight-bearing;

(b)  Document any and all functional loss due to pain on use, weakness, repetitive motion, flare ups, fatigue, and incoordination.  Estimate additional loss of range of motion due to these factors.  The examiner must consider the Veteran's reports of symptoms during flare ups and after repetitive use.  If such additional loss cannot be estimated without resorting to mere speculation, the examiner must explain why, and provide the evidence on which he or she based that conclusion.

(c)  Assess any and all functional impairment caused by the Veteran's low back disability.  Please provide a detailed rationale for this assessment.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




